[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION RE' THIRD AMENDED HABEAS PETITION
The court has reviewed the evidence and arguments presented at the hearing on petitioner Charles Bellino's Third Amended Habeas Petition, dated January 10, 2001. The court finds that the petitioner has not met the standards set out in Strickland v. Washington, 466 U.S. 668 (1948). CT Page 7009
The petition hereby is denied.
A detailed articulation of the rationale for the denial shall be filed forthwith.
Clarance J. Jones, Judge